 164DECISIONSOF NATIONALLABOR RELATIONS BOARD-department as a whole which includes other technical employees, evefind no basis for permitting the Petitioner to add the combustioncontrol employees to its existing unit 12As we have found that the combustion control employees neithermay constitute a separate unit nor be included in the Petitioner'sexisting unit, we shall dismiss-the petition.OrderUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is,-dismissed.12SeeMonsanto Chemical Company,89 NLRB 1478.'THEENGLANDERCOMPANY, INC.andUNITED FURNITUREWORKERS OFAMERICA, CIO, PETITIONER.Case No. 5-RC-1073. July 14, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of th6 NationalLabor Relations Act, a hearing was held before Louis Aronin, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson.]Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.''The Respondent contends that the Petitioner-an International Union-is not entitledtomaintain this proceeding unless all of itsLocalUnions, and particularly those whoseofficers were present at the hearing,are foundto bein compliancewith Section9 (f), (g),and (h)of the Act.We find no merit in this contention,as we are satisfied upon therecord that the International,which has achieved compliance,is the real party in interestin this proceeding,and is therefore entitled to maintain the proceeding in its own behalfwithout regardto the compliancestatus ofits locals.Cf.Tin ProcessingCorp.,80NLRB 1369,1371.We shall,accordingly,deny the Employer'smotion to dismiss thepetition.100 NLRB No. 33. THE ENGLANDER COMPANY, INC.1654.The Petitioner requests a unit of all production and maintenance,employees of the Employer engaged in the manufacture of bedding:at its Baltimore. Maryland, plant,with the usual exclusions.Althoughnot specificallyopposing thescope of the unit requested,the Employerurges in its brief that on the evidence adduced at the hearing, theremaining production and maintenance employees,who are engagedin the nianufature of plastics,should also be included in the unit.We agree with the Employer on this question.The Employer's plant is a small integrated operation with a pro-ductionand maintenance staff consisting of approximately 90 persons.Of this number about 70 do work in connection with the manufactureof bedding,2and about 20 do work in connection with the manufactureof plastic products.3Althoughthere is no substantial interchangeof employees in the 2operations,employees of one are frequentlydetailed to the other to help with handling of materials.Both opera-tions are serviced by the same administrative staff and by the samereceivingand shipping office.On eplant manager has the supervisionover both operations.All the employees work in the same buildingin close proximity with one another,4and all enjoy substantially thesameworking conditions and the same employee benefits .5Bothgroups of employees use common facilities.There is no prior col-lective bargaining history at this plant.In these circumstances, andin accordwith theBoard's general policy of placing employees withsimilar interests in the same unitewe believe that the appropriate unitshould be plant wide in scope.There remains for consideration the question of the inclusion ofthree employees in the bedding department classified as "group lead-ers" whom the Petitioner would exclude as supervisory.The recordshows thatthese employees spend approximately 7 of the 8 hours of theworking dayin ordinary production and maintenance work, and thattheir "supervisory"duties extend only to the assignment of work tasksto various employees and to the reporting to higher supervisors ofany deficiencies in work performance.They do not possess any power2The "bedding" operations are spread throughout several"departments" of varying size.3 The plastics departmentis a new department begun inJanuary1952.The Employerexpects toincrease the number of workers therein to a maximum of 60 as soon as it findsqualifiedworkers.No contentionis here made that the anticipated expansion is a reasonfor deferringthe election.4The fact thatthe plastics department is separated from the bedding department by awall is not too significant.The same kind of physical barrier exists as between othersubdepartments of the beddingdepartment.2Although the recordshows thatthree differentmethods of wage calculation are usedby the Employersviz, salary,hourly, and piecework,that whichis applicable in most casesis the hourly method ofcalculation.The pieceworkmethod is used onlyin the case ofsome of thebedding departmentemployees,and the salary method isused only in thecase of some of the plastics department employees0CfA J Sims Products Corp ,83 NLRB 99, 100-101 ;SodBaum and JulieBaum, etc ,91 NLRB 708. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDto discipline employees,or effectively to recommend any action whichmight affect the employees'status.In fact, their duties are sub-stantially similar to those of employees likewise classified in another ofthe Employer's plants,where we included them in the unit .7Underall the circumstances,we find that these group leaders are not super-visors within the usual definition.We shall, therefore,include themin the unit.We find thatallproduction and maintenance employees of theEmployer'sBaltimore,Maryland, plant, including group leaders,.but excluding office clerical employees,guards,professional employees,and supervisors as definedin the Act,constitute a unit appropriatefor the purposes of collective bargainingwithin themeaning ofSection9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]7 Englander Company, Inc.,65 NLRB 672, 675 (Chicago,Illinois,plant).MATHIESON CHEMICALCORPORATION(DoE RV N PLANT)andOILWORKERS INTERNATIONAL UNION,CIO, PETITIONER.CaseNo.9 RC-1521. July 14,1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph A. Butler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1Pursuantto the request of theparties, the record inMathiesonChemicalCorporation,CaseNo. 9-RC-1440,is hereby incorporated into, and made a part of,the record herein.Both Case No. 9-RC-1440 and the instant case,No. 9-RC-1521,involve employees at theEmployer'sDoe Run, Kentucky,plant.The cases were separately processed.On March81, 1952, in Case No.9-RC-1440, the Board Issued a Decision and Direction of Electionrespecting employees of the powerhouse department at the plant and on May 1, 1952,certified International Brotherhood of Firemen and Oilers, Local 320,AFL, (herein calledthe Firemen and Oilers)as their exclusive bargaining representative.The powerhousedepartment employees included boiler-firemen,water tenders,water treaters,oilers, reliefoperators,and powerhouse department maintenance employees.None of the parties tothe instant proceeding presently seeks to include in their several proposed units any of thepowerhouse department employees included in the unit now represented by the Firemenand Oilers.100 NLRB No. 32.